Joey New York, Inc. Trump Tower 1, 16001 Collins Ave. #3202 Sunny Isles Beach, FL 33160 June 12, 2014 Via EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: Blaise Rhodes Senior Staff Accountant Office of Beverages, Apparel and Mining 202 551-3774 Re: Joey New York, Inc. Form 8-K, Filed May 16, 2014 Amendment No. 1 to Form 8-K, Filed May 29, 2014 File No. 333-180954 Ladies and Gentlemen: Joey New York Inc. (the "Company"), in connection with its filing of the above referenced Form 8-K, Filed May 16, 2014 and Amendment No. 1 to Form 8-K, Filed May 29, 2014 (File No.333-180954), hereby responds to the Staff's comments raised in the Staff’s comment letter dated May 29, 2014. For ease of reference, the Staff's four comments are reproduced below in their entirety, and the Company's responses immediately follow. Form 8-K/A filed May 29, 2014 Item 4.01 1.If Messineo & Co., CPAs, LLC was not the auditor of both Joey New York, Inc. (formerly Pronto, Corp) and RAR Beauty, LLC prior to their reverse recapitalization transaction, a change in accountants has occurred.If so, please amend your Form 8-K to provide the disclosures required by Item 304 of Regulation S-K under Item 4.01. Company Response. On June 3, 2014 we filed a Current Report on Form 8-K disclosing the change of certifying accountants for the registrant, Joey New York, Inc. under Item 4.01 to LL Bradford and they will be continuing as the certifying accountant for the registrant. Securities and Exchange Commission June 12, 2014 Page 2 We acknowledge and confirm to you that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, By: /s/ Joey Chancis Joey Chancis Chief Executive Officer Joey New York, Inc.
